                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

TRESIA W.1,                                                      )
                                                                 )
                                     Plaintiff,                  )
                                                                 )
v.                                                               )         Civil Action No. 7:18-cv-00613
                                                                 )
ANDREW SAUL,                                                     )
Commissioner of Social Security,                                 )
                                                                 )
                                     Defendant.                  )


                                         MEMORANDUM OPINION

        Plaintiff Tresia W. (“Tresia”) filed this action challenging the final decision of the

Commissioner of Social Security (“Commissioner”) finding her not disabled and therefore

ineligible for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”)

under the Social Security Act (“Act”).2 42 U.S.C. §§ 401–433, 1381–1381f. Tresia alleges that

the Administrative Law Judge (“ALJ”) erred by: (1) improperly weighing the medical opinion of

her treating physician; and (2) failing to perform a proper function-by-function analysis. Tresia

further alleges that the Appeals Council erred by failing to consider additional evidence.

        I conclude that substantial evidence does not support the Commissioner’s decision to

discount the opinion of Tresia’s treating physician. Accordingly, I GRANT in part Tresia’s

Motion for Summary Judgment (Dkt. No. 16) and DENY the Commissioner’s Motion for




           1
             Due to privacy concerns, I am adopting the recommendation of the Committee on Court Administration
and Case Management of the Judicial Conference of the United States that courts use only the first name and last
initial of the claimant in social security opinions.
        2
            This case is before me by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).
Summary Judgment (Dkt. No. 9), and REVERSE AND REMAND this case for further

administrative proceedings consistent with this opinion.

                                          STANDARD OF REVIEW

         This court limits its review to a determination of whether substantial evidence exists to

support the Commissioner’s conclusion that Tresia failed to demonstrate that she was disabled

under the Act.3 Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion; it

consists of more than a mere scintilla of evidence but may be somewhat less than a

preponderance.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal citations and

alterations omitted). The final decision of the Commissioner will be affirmed where substantial

evidence supports the decision. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

         However, remand is appropriate if the ALJ’s analysis is so deficient that it “frustrate[s]

meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (noting that “remand is

necessary” because the court is “left to guess [at] how the ALJ arrived at his conclusions”); see

also Monroe v. Colvin, 826 F.3d. 176, 189 (4th Cir. 2016) (emphasizing that the ALJ must

“build an accurate and logical bridge from the evidence to his conclusion” and holding that

remand was appropriate when the ALJ failed to make “specific findings” about whether the

claimant’s limitations would cause him to experience his claimed symptoms during work and if

so, how often) (citation omitted).



         3
            The Act defines “disability” as the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment, which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Disability
under the Act requires showing more than the fact that the claimant suffers from an impairment which affects his
ability to perform daily activities or certain forms of work. Rather, a claimant must show that his impairments
prevent him from engaging in all forms of substantial gainful employment given his age, education, and work
experience. See 42 U.S.C. §§ 423(d)(2), 1382c(a)(3)(B).


                                                            2
                                                CLAIM HISTORY

         Tresia filed for DIB and SSI in October 2015, claiming that her disability began on April

5, 2010, due to problems with her back and left wrist. R. 213, 244. Tresia’s date last insured was

December 31, 2015; thus, she must show that her disability began on or before this date and

existed for twelve continuous months to receive DIB.4 R. 240; 42 U.S.C. §§ 423(a)(1)(A),

(c)(1)(B), (d)(1)(A); 20 C.F.R. §§ 404.101(a), 404.131(a). To be entitled to SSI, Tresia must

show that she was disabled between the date she filed her application for SSI benefits in October

2015, and the date of the ALJ’s decision. See 20 C.F.R. §§ 416.330, 416.335.5 The state agency

denied Tresia’s applications at the initial and reconsideration levels of administrative review.

R. 73–86, 87–100, 103–115, 116–28. On October 27, 2017, ALJ Kevin Boucher held a hearing

to consider Tresia’s claims for DIB and SSI. R. 46–72. Counsel represented Tresia at the

hearing, which included testimony from vocational expert (“VE”) Ricky D. Bradley. On

February 26, 2018, the ALJ entered his decision analyzing Tresia’s claims under the familiar

five-step process6 and denying her claim for benefits. R. 33–41.




         4
             Tresia was a person closely approaching advanced age on the date of the ALJ’s opinion in February 2018.
R. 40.
         5
            Since a claimant cannot receive SSI benefits until the month following the month in which she applied for
disability (October 2015), a determination of whether she is disabled is only relevant as of November 2015. See 20
C.F.R. § 416.335).
         6
           The five-step process to evaluate a disability claim requires the Commissioner to ask, in sequence,
whether the claimant: (1) is working; (2) has a severe impairment; (3) has an impairment that meets or equals the
requirements of a listed impairment; (4) can return to his past relevant work; and if not, (5) whether he can perform
other work. Johnson v. Barnhart, 434 F.3d 650, 654 n.1 (4th Cir. 2005) (per curiam) (citing 20 C.F.R.§ 404.1520);
Heckler v. Campbell, 461 U.S. 458, 460–62 (1983). The inquiry ceases if the Commissioner finds the claimant
disabled at any step of the process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears the burden of
proof at steps one through four to establish a prima facie case for disability. At the fifth step, the burden shifts to the
Commissioner to establish that the claimant maintains the residual functional capacity (“RFC”), considering the
claimant’s age, education, work experience, and impairments, to perform available alternative work in the local and
national economies. 42 U.S.C. § 423(d)(2)(A); Taylor v. Weinberger, 512 F.2d 664, 666 (4th Cir. 1975).


                                                             3
       The ALJ found that Tresia was insured at the time of the alleged disability onset and that

she suffered from the severe impairments of spine disorder, dysfunction of major joints, chronic

obstructive pulmonary disease (“COPD”), and obesity.7 R. 35. The ALJ determined that these

impairments, either individually or in combination did not meet or medically equal a listed

impairment. R. 36–37. The ALJ specifically considered listings 1.02 (major dysfunction of a

joint), 1.04 (disorders of the spine), and 3.02 (chronic respiratory disorders). Id. The ALJ also

considered Tresia’s obesity. R. 37.

       The ALJ concluded that Tresia retained the residual functional capacity (“RFC”) to

perform a limited range of light work. R. 37. Specifically, Tresia can only frequently climb

ramps or stairs, can only occasionally push or pull with her left upper extremity, climb ladders,

ropes, or scaffolds, balance, stoop, kneel, crouch or crawl, and must avoid concentrated exposure

to vibration, fumes, odors, dust, gases, poor ventilation, and hazards like machinery, and

unprotected heights. Id. The ALJ determined that Tresia is not capable of performing any of her

past relevant work, but found that there are jobs that exist in sufficient numbers in the national

economy that Tresia can perform, including a tanning salon attendant, garment folder, and

address clerk. R. 41. Thus, the ALJ determined that Tresia is not disabled. R. 41. Tresia appealed

the ALJ’s decision and the Appeals Council denied her request for review on October 17, 2018.

R. 14–17.

                                                   ANALYSIS

       Tresia alleges that the ALJ erred by: (1) improperly weighing the medical opinion of her

treating physician, Knotresha Stewart, M.D.; and (2) failing to perform a proper function-by-




       7
           The ALJ determined that Tresia’s affective disorder is nonsevere. R. 36.

                                                          4
function analysis. Tresia further alleges that the Appeals Council erred by failing to consider

additional evidence.

       A. Medical History

       Tresia has a history of complaints of back and neck pain and, after a fall, was diagnosed

with a mild acute LI compression fracture in February 2012.8 R. 317. In addition to the fracture,

the February 2012 MRI showed degenerative disc disease at L5-S1. R. 338. However, despite

showing symptoms of decreased range of motion, on examination, Tresia reportedly had normal

gait and normal strength in March and April 2012. R. 316. Tresia fractured her left wrist in April

2012, requiring surgery. R. 314, 324, 331.

       Tresia presented to the emergency department complaining of back and/or neck pain on a

handful of occasions in 2015 through 2017. R. 356–59, 399, 437, A lumbar spine x-ray in April

2016 showed mild scoliosis and an old compression deformity of T12, and a lumbar spine x-ray

in April 2017 showed no acute findings. R. 401, 439. In 2016 and 2017, Tresia saw Dr. Stewart,

her treating family physician, every two to three months for follow-up visits related to a variety

of ongoing complaints, including her thyroid, pain, and fatigue. R. 407, 454, 462, 470–71, 479–

80, 484, 491, 503, 507, 524, 528, 532, 539, 545, 557, 579, 602. For example, in April and

October 2016, Tresia complained of pain and numbness in her leg and Dr. Stewart recorded an

abnormal sensory examination with a “decrease on [right] leg.” R. 484–86, 525. In June, July,

and August 2016, Tresia complained of severe abdominal pain and nausea; on exam her

abdomen was tender and abnormal, and Dr. Stewart diagnosed cholelithiasis. R. 463, 466–67,

532, 538. In January and October 2017, Tresia continued to complain of back and leg pain, and

was diagnosed with worsening sciatica and muscle spasm, and Dr. Stewart noted a “back



       8
           Tresia’s medical records show she had back surgery in 2007 after a car accident. R. 54, 316, 377.

                                                          5
abnormality on palpation.” R. 546–48, 604. Likewise, Tresia’s complaints to Dr. Stewart of

stomach pain and nausea continued through 2017. R. 557, 602.9

         1. Medical Opinion Evidence

         In December 2015, William Humphries, M.D. completed a consultative examination.

R. 377–81. On examination, Dr. Humphries noted tenderness in Tresia’s back, neck, and wrist, a

mild antalgic gait due to lumbar discomfort, and limited range of motion in the spine, shoulder,

elbow, hip, left wrist, and knee, but normal strength. R. 378–81. Dr. Humphries concluded that

Tresia was capable of sitting, standing, and/or walking for six hours in an eight-hour day, with

additional postural limitations, and no left hand controls. R. 379. The ALJ gave this opinion

partial weight. R. 39.

         State agency physicians R.S. Kadian, M.D. and Bert Spetzler, M.D. reviewed the record

in 2016 and both concluded that Tresia was capable of a limited range of light work. They

indicated certain exertional and postural limitations because of Tresia’s back and left wrist pain,

as well as her obesity and COPD. R. 83–84, 125–26. The ALJ gave these opinions great weight.

State agency psychologists Andrew Bockner, M.D. and Joseph Leizer, M.D. both found Tresia’s

affective disorders to be non-severe impairments, and noted she had, had no mental health

treatment. R. 80–81, 109. The ALJ gave the opinion of Dr. Bockner great weight, and gave

partial weight to the opinion of Dr. Leizer because the ALJ found the record supports mild

mental limitations. R. 39.

         In October 2017, Dr. Stewart completed a medical source statement indicating that Tresia

could stand/walk less than two hours and sit about two hours in an eight-hour day, could only

occasionally lift 10 pounds, and would be absent more than four times per month. R. 609–10. Dr.


         9
          In addition to her history of back, stomach, and wrist pain, Tresia carried a diagnosis of COPD, but
reported smoking cigarettes daily. R. 602.

                                                         6
Stewart indicated that her opinion expressed in the medical source statement cannot apply to any

date prior to when she first saw Tresia in April 2016, which is after Tresia’s date last insured for

DIB purposes. As such, Dr. Stewart’s opinion may not affect the ALJ’s decision regarding DIB,

which requires a showing of disability prior to December 2015. Tresia also applied for SSI

benefits, however, and therefore, Dr. Stewart’s opinion could potentially affect that claim.

       2. Medical Evidence Submitted to Appeals Council

       Tresia submitted evidence to the Appeals Council consisting of records from Amanda

Page, PA-C and Jack Sproul, M.D., x-rays, and a medical source statement from Dr. Stewart.

R. 1–13. The Appeals Council found that the evidence was either not new, did not show a

reasonable probability that it would change the outcome of the decision, or did not relate to the

period at issue. R. 15.

       B. Medical Opinions of Treating Physician

       Tresia argues that the ALJ’s rejection of Dr. Stewart’s opinion, as set forth in an October

2017 questionnaire about her functional limitations, is not supported by substantial evidence. She

emphasizes that the ALJ’s opinion fails to discuss Dr. Stewart’s conclusions that, in an eight-

hour workday, Tresia could stand/walk less than two hours, sit for two hours, and would miss

more than four days of work due to her impairments, and fails to set forth adequate reasons or an

explanation for discounting these conclusions.

       Regarding Dr. Stewart’s October 2017 questionnaire, in which she gave her opinion as to

Tresia’s functional capacity, the ALJ wrote:

       [I] accord[] little weight to the findings of Dr. Stewart. (Exhibits 8F;9F; 10F; 11F). These
       restrictions are far more restrictive than warranted and are an outlier when compared to
       the rest of the medical opinions. In sum, [Tresia’s] impairments support the above
       residual functional capacity assessment by limiting her ability to perform exertional,
       postural, and environmental activities.



                                                  7
R. 39. The ALJ thus discounts Dr. Stewarts findings, which include more than 200 pages of

records from multiple appointments, with almost no explanation beyond characterizing her

opinions as an “outlier” compared to the “rest of the medical opinions.” Id. This is the only place

the ALJ specifically discusses Dr. Stewart’s opinions, though he does make passing reference to

the records from a few of Tresia’s medical appointments with Dr. Stewart. R. 38.

         The social security regulations require that an ALJ give the opinion of a treating source

controlling weight if he finds the opinion “well-supported by medically acceptable clinical and

laboratory diagnostic techniques” and “not inconsistent with the other substantial evidence in

[the] case record.”10 20 C.F.R. § 404.1527(c)(2); Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir.

2001); Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 269 (4th Cir. 2017) (noting that “the

ALJ is supposed to consider whether a medical opinion is consistent, or inconsistent, with other

evidence in the record in deciding what weight to accord the opinion”). Thus, “[b]y negative

implication, if a physician’s opinion is not supported by clinical evidence or if it is inconsistent

with other substantial evidence, it should be accorded significantly less weight.” Craig v. Chater,

76 F.3d 585, 590 (4th Cir. 1996). The ALJ must give “good reasons” for not affording

controlling weight to a treating physician’s opinion. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2);

Saul v. Astrue, No. 2:09–cv–1008, 2011 WL 1229781, at *2 (S.D.W.Va. March 28, 2011).

         Further, if the ALJ determines that a treating physician’s medical opinion is not deserving

of controlling weight, the following factors must be considered to determine the appropriate

weight to which the opinion is entitled: (1) the length of treatment and frequency of examination;




          10
             The social security regulations regarding the evaluation of medical opinion evidence have been amended
for claims filed after March 27, 2017. See 20 C.F.R. §§ 404.1520c, 416.920c (setting out rules for claims filed on or
after March 27, 2017, including that no specific evidentiary weight, including controlling weight will be given to
any medical opinions). However, as this claim was filed prior to the effective date of the amended rule, I will apply
the rules in 20 C.F.R. §§ 404.1527(c), 416.927.

                                                          8
(2) the nature and extent of the treatment relationship; (3) the opinion’s support by medical

evidence; (4) the opinion’s consistency with the record as a whole; and (5) the treating

physician’s specialization. 20 C.F.R. §§ 404.1527(c)(2)-(5), 416.927(c)(2)-(5). “None of these

factors may be omitted or disregarded by the ALJ in weighing the value of a treating physician’s

opinion.” Ricks v. Comm’r, No. 2:09cv622, 2010 WL 6621693, at *10 (E.D.Va. Dec. 29, 2010).

       Here, the ALJ did not appropriately consider these factors, or the record, in determining

that the opinion of Dr. Stewart merited little weight. As an initial matter, the ALJ never

acknowledged that Dr. Stewart was a treating physician, nor did he even discuss her findings on

Tresia’s likely absences from work, or her ability to stand, walk, and sit during a workday. The

ALJ did not point to any specifics in the record to support discounting Dr. Stewart’s opinion,

instead merely stating that her restrictions are “far more restrictive than warranted” and are an

“outlier.” R. 39. Even elsewhere in the opinion, the ALJ’s discussion of the medical record is

sparse. While the ALJ references various objective imaging in the record, he does not discuss Dr.

Humphries’s specific objective findings, including range of motion. R. 38–39. The ALJ writes

that “[Tresia] has had full range of motion” and cites to a single medical record from October

2015. R. 38. While that statement may be narrowly true, the ALJ’s job is not to cherry pick from

the record medical evidence in support of his decision, while ignoring medical evidence that

does not. See Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (noting

that a “significant part of the ALJ’s misapplication of the treating physician rule was his reliance

on cherry-picked evidence skewed to contradict [the claimant’s] doctors”). In fact, the medical

record reflects other instances where Tresia did not have full range of motion, including Dr.

Humphries’s range of motion form from the consultative examination in December 2015. R. 381,

401. Likewise, Tresia consistently complained of back, stomach, and leg pain to Dr. Stewart,



                                                 9
and, on exam, Dr. Stewart recorded abnormalities on several occasions. R. 484–86, 525, 546–48,

604.

       I recognize that it is not my function to conduct a blank slate review of the evidence by

reweighing conflicting evidence, determining credibility, or substituting my judgment for the

ALJ’s when “reasonable minds could differ.” See Hancock v. Astrue, 667 F.3d 470, 472 (4th

Cir. 2012); Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996). In fact, I am precluded from doing

so; it is the duty of the ALJ to explain the basis for his opinion. Here, the ALJ did not adequately

weigh the conflicting evidence, specifically Dr. Stewart’s opinion, and the ALJ did not explain

his reasoning. At bottom, the ALJ did not adequately explain his decision to discount Dr.

Stewart’s opinions on Tresia’s limitations, including because he did not adequately consider the

factors outlined in 20 C.F.R. § 416.927(c)(2), or justify his decision with specific reasons. See

Monroe, 826 F.3d at 189 (emphasizing that the ALJ must “‘build an accurate and logical bridge

from the evidence to his conclusion’) (quotation omitted); Patterson v. Commissioner of Social

Security, 846 F.3d 656 (4th Cir. 2017) (admonishing ALJ’s to “show your work”). Accordingly,

I conclude that substantial evidence does not support the ALJ’s decision to discount the opinion

of Dr. Stewart.

       Because I find that remand is warranted based on the ALJ’s failure to adequately explain

his decision to discount Dr. Stewart’s opinions, Tresia’s additional allegations of error will not

be decided. See Boone v. Barnhart, 353 F.3d 203, 211 n.19 (3d Cir. 2003) (remanding on other

grounds and declining to address claimant’s additional arguments).




                                                 10
                                   CONCLUSION

       For these reasons, Tresia’s motion for summary judgment is GRANTED in part and the

Commissioner’s motion for summary judgment is DENIED and this case is REMANDED to

the Commissioner for additional consideration under sentence four of 42 U.S.C. § 405(g).



                                                   Entered: January 24, 2020


                                                   Robert S. Ballou
                                                   Robert S. Ballou
                                                   United States Magistrate Judge




                                              11
